Citation Nr: 0024772	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-17 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the original amount of 
$18, 566.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who died in 1955, served on active duty from 
July 1942 to October 1945.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 11, 1997 decision by the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Snelling, 
Minnesota, on behalf of the Chicago, Illinois RO of the 
appellant's residence.


FINDINGS OF FACT

1.  The appellant received a letter dated May 22, 1993, 
notifying her that she had received an overpayment of VA 
death pension benefits in the original amount of $18,566, and 
of her right to request waiver of the overpayment within 180 
days.

2.  The record does not demonstrate that a request for waiver 
of the overpayment in question was received from the 
appellant within 180 days of the date of issuance of 
notification of the overpayment.


CONCLUSION OF LAW

Waiver of recovery of improved death pension benefits in the 
original amount of $18,566 is precluded by law.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.963(b), 3.1(q) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1992, the RO notified the appellant that it planned 
to terminate her death pension payments, effective in 
February 1989, due to evidence that her family income or net 
worth had changed.  In a letter dated May 22, 1993, the RO 
notified the appellant that the changes in her income, which 
the appellant had not reported, had resulted in an 
overpayment of her VA death pension benefits in the amount of 
$18, 566.  She was further notified that she had 180 days to 
notify the RO, in writing, if she wished to request waiver of 
the debt.  

In a decision on waiver of indebtedness, dated March 11, 
1997, it was held that because the appellant failed to submit 
an application for waiver of the debt at issue within 180 
days of the date of the notification of the overpayment debt, 
38 U.S.C. § 5302(a) and 38 C.F.R. § 1.963(b) precluded waiver 
of such indebtedness.  Waiver was denied.

A request for waiver of an indebtedness will only be 
considered if it is made within 180 days following the date 
of notification of indebtedness that is issued on or after 
April 1, 1983.  The 180 day period may be extended if the 
individual requesting the waiver demonstrates to the 
Chairperson of the Committee of Waivers and Compromises that, 
as a result of error by either VA or the postal authorities, 
or due to other circumstances beyond the individual's 
control, there was a delay in the receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  Notice 
means written notice sent to a claimant or payee at his or 
her latest address of record. 38 C.F.R. § 3.1(q). 

In this case, there is no evidence on file, and the appellant 
has not identified any outstanding evidence, to show that she 
failed to receive any of the foregoing correspondence.  In 
this regard, it should be noted that in the absence of clear 
evidence to the contrary, government officials are presumed 
to carry out their official duties, such as mailing a letter.  
Gold v. Brown, 7 Vet. App. 315, 319 (1995), citing United 
States Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1996).  
There is also no evidence that the appellant ever submitted a 
request for waiver of recovery of the overpayment within the 
applicable time frame.  Rather, VA Form 1042 (Referral of 
Indebtedness to Committee on Waivers and Compromises) and the 
Statement of the Case suggest that a request for waiver from 
the appellant was not received until March 6, 1997, well 
after expiration of the prescribed time period.  Hence, 
although the record does not contain a request for waiver 
from the appellant dated March 6, 1997, she is not prejudiced 
by the Board's decision herein, without Remand for 
association of such document with the record.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the appellant. Soyini v. Derwinski, 1 Vet. App. 
540 (1991)

The appellant's representative argues that the appellant did 
not file a timely request for waiver of the overpayment, 
because she was confused by a flurry of mail which included 
statements concerning overpayments of pension benefits which 
VA had made to her daughter.  However, the record reflects 
that VA statements to the appellant's daughter regarding 
overpayment of death pension benefits, issued in July and 
August 1993, were mailed directly to her at an address 
separate from the appellant's.  The appellant also argues 
that her current financial situation precludes repayment of 
the overpayment in question; however, under the foregoing 
circumstances, the law is dispositive of the issue.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  There is simply no 
statutory or regulatory authority which would permit the 
Board to grant the appellant's request that VA accept her 
untimely request for waiver.  Accordingly, her appeal must be 
denied.



ORDER

As the appellant's request for waiver of recovery of 
overpayment of improved death pension benefits was not timely 
filed, the appeal is denied.



		
      U. R. POWELL
	Member, Board of Veterans' Appeals



 

